DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                           JAMES FOSTER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-2855



                         September 15, 2021

Appeal from the Circuit Court for Polk County; Michael P.
McDaniel, Judge.

James Foster, pro se.

Ashley Moody, Attorney General, Tallahassee, and Katherine
Coombs Cline, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.